Citation Nr: 1342337	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  08-32 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal condition, currently claimed as irritable bowel syndrome.

2.  Entitlement to service connection for congestive heart failure, to include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1970 to September 1970.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In July 2009, the Veteran appeared at a Travel Board hearing before a Veterans Law Judge who is no longer employed at the Board.  A transcript of the hearing is of record.  In February 2012, the Veteran was informed that he had the right to appear at another hearing before another Veterans Law Judge.  However, in a February 2012 written statement, the Veteran's attorney indicated that he did not wish to schedule another hearing.

In a January 2010 decision, the Board, inter alia, concluded that new and material evidence had not been received to reopen the claim of service connection for a gastrointestinal disorder, to include irritable bowel syndrome disease. 

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2010 Motion for Joint Remand, the parties to the appeal agreed that the issue of whether new and material evidence had been received to reopen the claim of service connection for a gastrointestinal disorder, claimed as irritable bowel syndrome should be vacated and that the matter be remanded to the Board for actions consistent with the joint motion.  In August 2010, the Court issued an order granting the motion.

In December 2010 the Board remanded the Veteran's claim for entitlement to service connection for congestive heart failure, to include as a result of exposure to herbicides, and denied the application to reopen his claim of entitlement to service connection for a gastrointestinal condition, currently claimed as irritable bowel syndrome.  The Veteran appealed that decision to the Court.  In a November 2011 Joint Motion for Remand, the parties to the appeal agreed that the Veteran's claim should be remanded.  In November 2011, the Court issued an order granting the motion.

When this case was most recently before the Board in May 2012, it was decided in part and remanded in part for additional evidentiary development in regards to the claim for entitlement to service connection for a gastrointestinal condition, currently claimed as irritable bowel syndrome.  The case has since been returned to the Board for further appellate action for both issues on appeal.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claims.

First, the evidence reflects that the Veteran had reserve service prior to his period of active duty.  In the May 2012 remand, the Board directed that the RO should request information from the Veteran regarding his reserve service prior to February 1970 and, to the extent possible, obtain these records.  The Board notes that the Veteran submitted some of his reserve records; however, the RO received numerous "not deliverable" returned mail when attempting to send requests for records to the Naval Reserve Training Center and US Naval Recruiting in Wilmington, North Carolina.  The Board emphasizes that records generated by federal facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO should either associate the Veteran's service treatment records from his reserve duty with the claims file or make a formal finding that the records are unavailable.

Second, the Board directed that the first determination that needed to be made by a competent examiner was whether a stomach disorder clearly and unmistakably existed prior to service and clearly and unmistakably was not aggravated by service.  If not, the examiner should provide an opinion as to whether any currently diagnosed stomach disorder was incurred in service.

In response to the Board's remand, the Veteran was afforded a VA examination in January 2013 in which the examiner opined that the claimed condition was less likely than not (less than 50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that a specific stomach disorder was anecdotally conferred by the pre-existing three year history of symptoms and applied to the in-service diagnosis of functional pyloroduodenal irritability; there was no formal diagnosis of this condition but it was reasonable to state this condition did exist prior to active duty.

The Board finds this opinion inadequate for adjudication purposes as the presumption of soundness can only be rebutted by evidence establishing that the stomach disorder clearly and unmistakably existed prior to service and clearly and unmistakably underwent no permanent increase in severity as a result of active duty.  See 38 U.S.C.A. § 1111 (2002); 38 C.F.R. § 3.304 (2013).  The Board notes that the Veteran's representative also argues this point in an April 2013 statement.

Accordingly, the Board finds that the Veteran should be afforded another VA examination to determine the nature and etiology of any currently present stomach disorder, to include whether it clearly and unmistakably pre-existed the Veteran's active service and clearly and unmistakably underwent no permanent increase in severity as a result of active duty.

With regard to the claim of service connection for congestive heart failure, the Board notes that on October 13, 2009, the Secretary of Veterans Affairs announced a decision to establish presumptions of service connection for three new conditions, including ischemic heart disease.  

In the December 2010 remand, the Board noted that the record contained numerous findings of nonischemic heart disease; to clear up any discrepancy as to the nature of any current heart disease, to include whether it is ischemic in nature, the Board directed that the Veteran should be afforded a VA cardiology examination to determine the nature and etiology of any current heart disease, and the relationship, if any, to the Veteran's period of service, to include as a result of exposure to herbicides in Vietnam.

In response to the Board's remand, the Veteran was afforded a VA examination in May 2013 in which the examiner stated that he suffered from non-ischemic cardiomyopathy as well as various complications of this condition; this began in 1988, many years after service.  The examiner stated that the Veteran had no complaints of this while in service and suffered no disease or injury making him prone to this condition while in service.  The examiner furthered that Veteran had no ischemic events; as a non-ischemic cardiac condition, this was not a disease presumed to be Agent Orange associated.  The examiner opined that the Veteran's heart disease was less likely as not (less than 50 percent or greater probability) incurred in or caused by in service disease, injury or other event.

In a November 2013 letter, the Veteran's representative noted an April 2001 medical record from the Veteran's private physician where it was noted that the Veteran was felt to have ischemic cardiomyopathy possibly from longstanding hypertension.  The representative generally argued that this finding should have been addressed.

The Board finds that the May 2013 VA opinion is inadequate for adjudication purposes as it is conclusory.  Moreover, the VA examiner appeared to base part of the opinion on absence of treatment.  Therefore, the rationale is inadequate because it is symptoms, not treatment, which are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Finally, the Board finds that the VA examiner's opinion is inadequate for adjudication purposes as it does not address the nature and etiology of all heart disorders present during the pendency of this claim, to specifically include the aforementioned April 2001 private record.

Accordingly, the case is REMANDED to the RO for the following action:

1.  Take all necessary steps to request and obtain any available service records for the Veteran's period of Naval Reserve service.  The Veteran has stated that he served with the Naval Reserves in Wilmington, North Carolina, from 1965 to 1970.  If the records are unavailable, a formal finding should be issued which details the efforts that were made to obtain the records.

2.  The Veteran should be scheduled for a VA examination to determine the etiology of his claimed stomach disorder.  All indicated tests and studies should be performed and all findings should be reported in detail.  The claims folder should be made available to a different VA examiner than the one in January 2013 for review and such review should be noted on the report. 

Based on the examination results and a complete review of the claims folder, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's stomach disorder was present during active service.  If the examiner is of the opinion that a stomach disorder was present during service, the examiner should provide an opinion as to whether the stomach disorder clearly and unmistakably existed prior to service and clearly and unmistakably underwent no permanent increase in severity as a result of active duty.

If the examiner is of the opinion that a stomach disorder was not present during service, the examiner should provide an opinion as to whether it is at least as likely as not that a stomach disorder originated during the Veteran's period of service from February 1970 to September 1970 or is otherwise etiologically related to the Veteran's active service.

The supporting rationale for all opinions expressed must be provided.  If any requested opinion cannot be provided without resort to speculation, that fact and the reasons why that is the case should be fully set forth within the examination report.

The Board notes here that the Veteran's in-service statements indicating that he had stomach pain in 1967 are credible.  His more recent statements denying any history of symptoms prior to February 1970 are not credible. 

The examiner is advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms. 

The examiner is further advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended onset date or causal relationship; less likely weighs against the claim.

3.  The Veteran should be scheduled for a VA examination to determine the etiology of any heart disease present during the pendency of this appeal.  All indicated tests and studies should be performed and all findings should be reported in detail.  The claims folder should be made available to a different VA examiner than the one in May 2013 for review and such review should be noted on the report. 

Following examination, the examiner should identify the type(s) of heart disease that have been present during the pendency of this appeal and whether it is as likely as not 50 percent probability or greater) ischemic in nature.  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any heart disease, currently present or present during the pendency of this appeal, is related to the Veteran's period of active service?  In rendering this opinion, the examiner should address the findings in the aforementioned April 2001 private medical record.

The supporting rationale for all opinions expressed must be provided.  If any requested opinion cannot be provided without resort to speculation, that fact and the reasons why that is the case should be fully set forth within the examination report.

4.  The Veteran should be advised in writing that it is his responsibility to report for the VA examinations, to cooperate with the development of his claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any ordered examination, documentation must be obtained that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination.  It should also be indicated whether any such notice was returned as undeliverable. 

5.  To help avoid future remand, the RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran's attorney should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

By this remand, the Board intimates no opinion as to any final outcome warranted.   The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

